Citation Nr: 0720667	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hidradenitis 
suppurativa.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from June 1965 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts which denied the veteran's 
claim of entitlement to service connection for hidradenitis 
suppurativa.  The appeal was perfected with the submission of 
the veteran's substantive appeal (VA Form 9) in March 2006.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in April 2007.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, Hickson element (1) has been met, as the 
veteran has a current diagnosis of hidradenitis suppurativa.  
See, e.g., the January 2005 VA examination report.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran was hospitalized in September 1965 with 
an abscess on his scrotum, which was diagnosed as 
"hidradenitis suppurativa."  He was subsequently medically 
discharged for this condition in October 1965.

In denying the veteran's claim, the RO indicated that the 
veteran's "hidradenitis suppurativa" pre-existed service 
and was not aggravated therein.  See 38 C.F.R. §§ 3.304, 
3.306 (2006).  Since the only skin condition noted on the 
veteran's entrance examination was "mild" acne, it appears 
the RO has determined these two skin conditions are one and 
the same.  However, the Board cannot make such medical 
determinations on its own.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  

This case thus presents certain medical questions, such as 
whether the skin condition noted on enlistment, characterized 
at the time as acne, was the same skin condition as the 
hydradenitis suppurativa noted in service.  If so, whether 
the condition was aggravated during service; and if not, 
whether the 
in-service hydradenitis suppurativa is related to the current 
diagnosis of such.  These matters should be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a 
physician with appropriate 
expertise to review the veteran's 
VA claims folder.  The reviewing 
physician should provide an 
opinion, with supporting rationale, 
as to whether (1) it is as likely 
as not that the veteran's pre-
service "acne" is the same skin 
condition as the "hydradenitis" 
suppurativa noted in September 
1965; (2) if so, whether the skin 
condition was aggravated during 
service; and (3) if not, whether 
the in-service hydradenitis 
suppurativa is related to the 
current diagnosis of such.  If the 
reviewing physician determines that 
physical examination and/or 
diagnostic testing of the veteran 
are necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  After undertaking any 
additional development deemed by it 
to be appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection 
for hidradenitis suppurativa.  If 
the benefit sought on appeal 
remains denied, VBA should provide 
the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



